Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/06/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: for example, reference Nos. “225, 260,...” are not seen in the drawings  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: for example, reference Nos. “225a, 225b 260a, 260b. …” are not seen in the specification  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been fully checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Poetzinger (US 5724230 A), in view of Ross et al. (“US 20140193658 A1, hereinafter 
“Ross et al. “).
Poetzinger teaches in Figs. 1 or 2 and related texts a microelectronic package that includes: 

    PNG
    media_image1.png
    353
    686
    media_image1.png
    Greyscale

a package substrate (16); 
a die (18) coupled with the package substrate (16) at a first face of the die; 
a plurality of (spacers or (metal balls)) metal thermal interconnects (32) (see col. 1, lines 37-40) coupled with the die at a second face of the die that is opposite the first face; 
an integrated heat spreader IHS (22) (see col. 2, lines 35-40) coupled with the plurality of thermal interconnects (32); and 
an adhesive layer (28) positioned between the IHS (22) and the die (18), wherein the adhesive layer (28) at least partially surrounds the plurality of thermal interconnects (32). 
Poetzinger further teaches in col. 1, lines 24-25 “[T]he adhesive layers at 20, 26, and 28, may be comprised of adhesive in the form of i.e., … liquid.” which is known as a liquid adhesive, such as an underfill; and in lines 37-38, Poetzinger teaches “[I]t” is known in the art that spacers, usually in the form of balls (i.e., spherical in shape), may be embedded in the adhesive used to connect a chip to a stiffener”, but does not explicitly teach that, i.e., the balls or spacers (32) may be comprised of solder, and/or may be ‘solder thermal underfill material (STIM) thermal interconnects’. 
Su et al. teaches in [0018] using a backside metallization structure that facilitates metallurgical bonding with a solder-based thermal interface material between the backside of the chip and the heat-spreader.
Hence, it would have been obvious to one of ordinary skill in the art before the effective of the filing date of the claimed invention to choose, for example the balls or spacers (32) that embedded in the liquid adhesive (or underfill material) with a solder-based thermal interface material between the backside of the chip and the heat-spreader as suggested by Su et al., because, the liquid adhesive or the underfill material (28) can provide insulation and protection for the thermal interconnects (32).
Regarding claim 8, the limitations therein, “A microelectronic package comprising: 
a first die coupled with a package substrate; 
a first plurality of solder thermal interface material (STIM) thermal interconnects coupled with a face of the first die, wherein the first plurality of STIM/ thermal interconnects are at least partially surrounded by a first thermal underfill material; and
an integrated heat spreader (IHS) coupled with the first plurality of STIMT thermal interconnects such that the first die is located between the IHS and the package substrate”, please see the above rejection in claim 1. Poetzinger further teaches including spacers (34) that is physically coupled with the IHS and the package substrate (see col. 2, lines 52+).
Regarding claims 9 and 10, the limitations, “wherein the spacer is to stiffen an outer periphery of the HIS” and “wherein the spacer is to provide a mechanical load bearing spacing between the IHS and the package substrate” are inherent in the design illustrated in Poetzinger’s Fig. 2 above.

Claims 15-20 are allowed. The prior arts of record fail to further teach and/or suggest including, for example a second die coupled with the package substrate and all the limitations as set forth in claim 15.
Claims 2-7, and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record also fail to further teach and/or suggest the limitations as set forth in claims 2-7, and 11-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rumer et al. (US 20050067714 A1) teaches a semiconductor device comprising a semiconductor die (120) having a front side (104) disposed on a substrate (116) via underfill (120), and a backside disposed on a substrate (112) via an underfill (118). Rumer fails to teach that the substrate (112) may be a heat-spreader as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816